t c summary opinion united_states tax_court lynda wang petitioner v commissioner of internal revenue respondent docket no 3904-03s filed date lynda wang pro_se kevin m murphy and anne d melzer for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to deduct for an alleged theft_loss of dollar_figure from petitioner resided in rochester new york at the time she filed her petition petitioner refused to sign a stipulation of facts petitioner filed form_1040 u s individual_income_tax_return for taxable_year on her return petitioner claimed dollar_figure under other miscellaneous deductions respondent determined that petitioner was not entitled to the claimed deduction in her petition petitioner contended that she is entitled to carry forward losses for years in her memorandum petitioner stated that her claimed deduction of dollar_figure was due to a theft_loss from petitioner further stated that in her landlord bobson realty through various agents first stored her belongings for months and subsequently threw them away we first address whether petitioner is entitled to a theft_loss deduction sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 in relevant part limits such a deduction for individuals to losses of property not connected with a trade_or_business if such losses arise from theft sec_165 provides that theft losses are treated as sustained during the taxable_year in which the taxpayer discovers the loss the amount of a theft_loss the taxpayer may deduct as limited by sec_165 is the lesser_of the adjusted_basis of the property or its fair_market_value sec_1_165-8 income_tax regs deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate any deductions claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir because petitioner did not meet the substantiation and recordkeeping requirements of sec_7491 the burden_of_proof remains on petitioner rule a in her memorandum petitioner described her belongings as clothes - evening dresses at dollar_figure ea dollar_figure business suits at dollar_figure ea other sec_2 books - yrs graduate study books big_number with notations reports etc papers for career and cpa exam - yrs time effort sec_3 stamp collection scholastic records gre tofel diplomas receipts old coins etc other household item sec_50 pictures of past memories souvenirs big_number total dollar_figure she further described her belongings in part to be years graduate school books research papers reports notes which are for my career business at trial petitioner claimed that her belongings included my ancient collections of ancient coins and stamps and the picture that i took all over the united_states thousands what else also my family memories that’s most important once it’s missing i couldn’t replace them unfortunately memories are delectable but memories are not deductible loss of sentimental value is not a deductible loss ganas v commissioner tcmemo_1990_143 affd without published opinion 943_f2d_1317 11th cir petitioner did not prove the value of her belongings petitioner did not prove the theft of these belongings she did not have a police report she claimed she brought a legal action against her landlord but failed to prove that fact or any result from any legal action other than bare assertions petitioner presented no evidence that she sustained a theft_loss in at trial petitioner’s statements regarding the alleged theft were inconsistent petitioner presented no evidence to substantiate her entitlement to the alleged theft_loss which she claimed as a deduction for taxable_year on this record we conclude that petitioner is not entitled to a theft_loss deduction because we so conclude we need not reach the issue of whether petitioner was entitled to a carryforward deduction accordingly we sustain respondent’s determination contentions we have not addressed are irrelevant moot or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
